DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim(s) 2, 3, 7, 8, 12 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:

2. 	Claim 2 recites the limitations “said canceling magnetic field” in line 3, “the voltage” in line 5 and “said conductor” in line 7. There is insufficient antecedent basis for these limitations in the claim.

3. 	Claim 3 recites the limitation “the same substrate” in line 2. There is insufficient antecedent basis for this limitation in the claim.

4. 	Claim 7 the limitations “said canceling magnetic field” in line 3, “the voltage” in line 5 and “said conductor” in line 7. There is insufficient antecedent basis for these limitations in the claim.

5. 	Claim 8 recites the limitation “the same substrate” in line 2. There is insufficient antecedent basis for this limitation in the claim.

6. 	Claim 12 the limitations “said canceling magnetic field” in line 3, “the voltage” in line 5 and “said conductor” in line 7. There is insufficient antecedent basis for these limitations in the claim.

7. 	Claim 13 recites the limitation “the same substrate” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); in re Vogei, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 

9.	Claims 1-2, 3, 4, 5, 6-7, 8, 9, 10, 11-12, 13, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 1, 2, 3, 4, 1, 2, 3 and 4, respectively, of the Patent No.: 11,397,225 (hereinafter mentioned the “Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 1, 2, 3, 4, 1, 2, 3, 4, 1, 2, 3 and 4 of the Patent encompass the limitations of the claims 1-2, 3, 4, 5, 6-7, 8, 9, 10, 11-12, 13, 14 and 15 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.
10.	This is a Non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. 
11.	The next tables are presented for the purpose of a comparison between the claims on the application and the Patent.

Instant Application 
Patent
Claim 1 - A current sensor comprising:

a magnetic detecting device that changes the electrical resistance in response to a change in a magnetic field to be measured; 

Claim 1 - A current sensor comprising:

a magnetic detecting device … that changes an electrical resistance in response to a change in said magnetic field to be measured; 


a plurality of coils that are arranged in the vicinity of said magnetic detecting device; and


two coils … arranged in the vicinity of said magnetic detecting device; 


a shunt resistor, that is connected in series between said plurality of coils, for detecting a current flowing through said coils.


a shunt resistor, that is connected in series between said two coils, for detecting a current flowing through said coils;


Instant Application 
Patent
Claim 2 - The current sensor according to claim 1, further comprising:

a first electronic circuit that amplifies the output signal of said magnetic detecting device and that supplies the current to induce said canceling magnetic field to said coils; 

Claim 1 - A current sensor comprising:


a first differential amplifier that amplifies the output signal of said magnetic detecting device and that supplies the current to induce said canceling magnetic field to said coils; and 


a second electronic circuit that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor.


a second differential amplifier that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor. 



Instant Application 
Patent
Claim 6 - A current sensor comprising:

a magnetic detecting device that changes the electrical resistance in response to a change in a magnetic field to be measured; 

Claim 1 - A current sensor comprising:

a magnetic detecting device … that changes an electrical resistance in response to a change in said magnetic field to be measured; 


a plurality of coils that are arranged in the vicinity of said magnetic detecting device; and


two coils … arranged in the vicinity of said magnetic detecting device; 


a shunt resistor, that is connected in series between said plurality of coils, for detecting a current flowing through said coils.


a shunt resistor, that is connected in series between said two coils, for detecting a current flowing through said coils;


Instant Application 
Patent
Claim 7 - The magnetic sensor according to claim 6, further comprising:

a first electronic circuit that amplifies the output signal of said magnetic detecting device and that supplies the current to induce said canceling magnetic field to said coils; 

Claim 1 - A current sensor comprising:


a first differential amplifier that amplifies the output signal of said magnetic detecting device and that supplies the current to induce said canceling magnetic field to said coils; and 


a second electronic circuit that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor.


a second differential amplifier that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor. 



Instant Application 
Patent
Claim 11 - A circuit comprising:

a magnetic detecting device that changes the electrical resistance in response to a change in a magnetic field to be measured; 

Claim 1 - A current sensor comprising:

a magnetic detecting device … that changes an electrical resistance in response to a change in said magnetic field to be measured; 


a plurality of coils that are arranged in the vicinity of said magnetic detecting device; and


two coils … arranged in the vicinity of said magnetic detecting device; 


a shunt resistor, that is connected in series between said plurality of coils, for detecting a current flowing through said coils.


a shunt resistor, that is connected in series between said two coils, for detecting a current flowing through said coils;


Instant Application 
Patent
Claim 12 - The circuit according to claim 11, further comprising:

a first electronic circuit that amplifies the output signal of said magnetic detecting device and that supplies the current to induce said canceling magnetic field to said coils; 

Claim 1 - A current sensor comprising:


a first differential amplifier that amplifies the output signal of said magnetic detecting device and that supplies the current to induce said canceling magnetic field to said coils; and 


a second electronic circuit that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor.


a second differential amplifier that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor. 



Examiner’s Note
12.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1, 4, 6, 9, 11 and 14 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunze et al. (Patent No.: US 6,433,545 hereinafter mentioned “Kunze”).

As per claim 1,  Kunze discloses:
A current sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 2) comprising:
a magnetic detecting device that changes the electrical resistance in response to a change in a magnetic field to be measured (Fig. 2, see the magnetoresistive sensor bridge 2 of which electrical resistance changes as a magnetic field approach. Also see column-6, lines 5-12);
a plurality of coils (Fig. 2, see the magnetism-reversing coil 3 and the compensating-coil 4. Also see column-7, lines 19-28) that are arranged in the vicinity of said magnetic detecting device (Fig. 2, see the magnetoresistive sensor bridge 2 of which electrical resistance changes as a magnetic field approaches. Also see column-6, lines 5-12); and
a shunt resistor (Fig. 2, see the shunt-resistor 8. Also see column-8, line-13; and column-7, lines 49-65), that is connected in series between said plurality of coils (Fig. 2, see the shunt-resistor 8 connected in series between the segment starting at the compensating-coil 4 and ending in the ground node at which the magnetism-reversing coil 3 is connected as well. Also see column-8, line-13; and column-7, lines 49-65), for detecting a current flowing through said coils (Fig. 2, see the flip-current-pulse-generator 5, which supplies current pulses to the magnetism-reversing coil 3 that travel through circuit to output 15 where it is measured by the shunt-resistor 8. Also see column-7, lines 49-58).

As per claim 4, Kunze discloses the current sensor of claim 1 as described above.
Kunze discloses further comprising:
said plurality of coils are respectively formed in a toroidal shape (Fig. 2, see the magnetism-reversing coil 3 and the compensating-coil 4. Also see column-7, lines 19-28).
 
As per claim 6,  Kunze discloses:
A magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 2) comprising:
a magnetic detecting device that changes the electrical resistance in response to a change in a magnetic field to be measured (Fig. 2, see the magnetoresistive sensor bridge 2 of which electrical resistance changes as a magnetic field approach. Also see column-6, lines 5-12);
a plurality of coils (Fig. 2, see the magnetism-reversing coil 3 and the compensating-coil 4. Also see column-7, lines 19-28) that are arranged in the vicinity of said magnetic detecting device (Fig. 2, see the magnetoresistive sensor bridge 2 of which electrical resistance changes as a magnetic field approaches. Also see column-6, lines 5-12); and
a shunt resistor (Fig. 2, see the shunt-resistor 8. Also see column-8, line-13; and column-7, lines 49-65), that is connected in series between said plurality of coils (Fig. 2, see the shunt-resistor 8 connected in series between the segment starting at the compensating-coil 4 and ending in the ground node at which the magnetism-reversing coil 3 is connected as well. Also see column-8, line-13; and column-7, lines 49-65), for detecting a current flowing through said coils (Fig. 2, see the flip-current-pulse-generator 5, which supplies current pulses to the magnetism-reversing coil 3 that travel through circuit to output 15 where it is measured by the shunt-resistor 8. Also see column-7, lines 49-58).

As per claim 9, Kunze discloses the magnetic sensor of claim 6 as described above.
Kunze discloses further comprising:
said plurality of coils are respectively formed in a toroidal shape (Fig. 2, see the magnetism-reversing coil 3 and the compensating-coil 4. Also see column-7, lines 19-28).
 
As per claim 11,  Kunze discloses:
A circuit (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 2) comprising:
a magnetic detecting device that changes the electrical resistance in response to a change in a magnetic field to be measured (Fig. 2, see the magnetoresistive sensor bridge 2 of which electrical resistance changes as a magnetic field approach. Also see column-6, lines 5-12);
a plurality of coils (Fig. 2, see the magnetism-reversing coil 3 and the compensating-coil 4. Also see column-7, lines 19-28) that are arranged in the vicinity of said magnetic detecting device (Fig. 2, see the magnetoresistive sensor bridge 2 of which electrical resistance changes as a magnetic field approaches. Also see column-6, lines 5-12); and
a shunt resistor (Fig. 2, see the shunt-resistor 8. Also see column-8, line-13; and column-7, lines 49-65), that is connected in series between said plurality of coils (Fig. 2, see the shunt-resistor 8 connected in series between the segment starting at the compensating-coil 4 and ending in the ground node at which the magnetism-reversing coil 3 is connected as well. Also see column-8, line-13; and column-7, lines 49-65), for detecting a current flowing through said coils (Fig. 2, see the flip-current-pulse-generator 5, which supplies current pulses to the magnetism-reversing coil 3 that travel through circuit to output 15 where it is measured by the shunt-resistor 8. Also see column-7, lines 49-58).

As per claim 14, Kunze discloses the circuit of claim 11 as described above.
Kunze discloses further comprising:
said plurality of coils are respectively formed in a toroidal shape (Fig. 2, see the magnetism-reversing coil 3 and the compensating-coil 4. Also see column-7, lines 19-28).
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claim(s) 2,7 and 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of Chikamatsu (Pub. No.: US 2017/0168094 hereinafter mentioned as “Chikamatsu”).

As per claim 2,  Kunze discloses the current sensor of claim 1 as described above.
Kunze discloses further comprising:
a first electronic circuit (Fig. 2, see the differential-amplifier 6. Also see column-8, line-11; and column-7, lines 49-65) that amplifies the output signal of said magnetic detecting device (Fig. 2, see the magnetoresistive sensor bridge 2 of which electrical resistance changes as a magnetic field approach. Also see column-6, lines 5-12) and that supplies the current to induce said canceling magnetic field to said coils (Also see column-7, lines 49-66).
Kunze does not explicitly disclose:
a second electronic circuit that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor.
However, Chikamatsu further discloses:
a second electronic circuit (Fig. 1, see the differential-amplifier 112. Also see [0039]) that amplifies the voltage across said shunt resistor (Fig. 1, see the sunt-resistor 106. Also see [0039]) and that outputs a measured voltage proportional to the current flowing through said conductor (Fig. 1, see the output of the differential-amplifier 112 equivalent to Iin. Also see [0039] and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “second electronic circuit that amplifies the voltage across said shunt resistor” disclosed by Chikamatsu into Kunze, with the motivation and expected benefit related to improving the system and measurements by sensing rapid current changes, and that has low noise with a wide current measurement range (Chikamatsu, Paragraph [0006]).

As per claim 7,  Kunze discloses the magnetic sensor of claim 6 as described above.
Kunze discloses further comprising:
a first electronic circuit (Fig. 2, see the differential-amplifier 6. Also see column-8, line-11; and column-7, lines 49-65) that amplifies the output signal of said magnetic detecting device (Fig. 2, see the magnetoresistive sensor bridge 2 of which electrical resistance changes as a magnetic field approach. Also see column-6, lines 5-12) and that supplies the current to induce said canceling magnetic field to said coils (Also see column-7, lines 49-66).
Kunze does not explicitly disclose:
a second electronic circuit that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor.
However, Chikamatsu further discloses:
a second electronic circuit (Fig. 1, see the differential-amplifier 112. Also see [0039]) that amplifies the voltage across said shunt resistor (Fig. 1, see the sunt-resistor 106. Also see [0039]) and that outputs a measured voltage proportional to the current flowing through said conductor (Fig. 1, see the output of the differential-amplifier 112 equivalent to Iin. Also see [0039] and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “second electronic circuit that amplifies the voltage across said shunt resistor” disclosed by Chikamatsu into Kunze, with the motivation and expected benefit related to improving the system and measurements by sensing rapid current changes, and that has low noise with a wide current measurement range (Chikamatsu, Paragraph [0006]).

As per claim 12,  Kunze discloses the circuit of claim 11 as described above.
Kunze discloses further comprising:
a first electronic circuit (Fig. 2, see the differential-amplifier 6. Also see column-8, line-11; and column-7, lines 49-65) that amplifies the output signal of said magnetic detecting device (Fig. 2, see the magnetoresistive sensor bridge 2 of which electrical resistance changes as a magnetic field approach. Also see column-6, lines 5-12) and that supplies the current to induce said canceling magnetic field to said coils (Also see column-7, lines 49-66).
Kunze does not explicitly disclose:
a second electronic circuit that amplifies the voltage across said shunt resistor and that outputs a measured voltage proportional to the current flowing through said conductor.
However, Chikamatsu further discloses:
a second electronic circuit (Fig. 1, see the differential-amplifier 112. Also see [0039]) that amplifies the voltage across said shunt resistor (Fig. 1, see the sunt-resistor 106. Also see [0039]) and that outputs a measured voltage proportional to the current flowing through said conductor (Fig. 1, see the output of the differential-amplifier 112 equivalent to Iin. Also see [0039] and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “second electronic circuit that amplifies the voltage across said shunt resistor” disclosed by Chikamatsu into Kunze, with the motivation and expected benefit related to improving the system and measurements by sensing rapid current changes, and that has low noise with a wide current measurement range (Chikamatsu, Paragraph [0006]).

15.	Claim(s) 3, 8 and 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of HIRANO et al (Pub. No.: US 2016/0161529 hereinafter mentioned as “Hirano”).

As per claim 3,  Kunze discloses the current sensor of claim 1 as described above.
Kunze discloses further comprising:
said magnetic detecting device, said plurality of coils and said shunt resistor are formed on the same substrate (Also see column-7, lines 21-24. The silicon substrate of the chip).
Kunze does not explicitly disclose that said shunt resistor is formed on the same substrate.
However, Hirano further discloses:
said magnetic detecting device, said plurality of coils and said shunt resistor are formed on the same substrate (Fig. 3, see the magnetic detection element 10, coils 12a and 12b, and resistor 13 formed on the same semiconductor substrate 9. Also see [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “said shunt resistor is formed on the same substrate” disclosed by Hirano into Kunze, with the motivation and expected benefit related to improving the system and measurements by preventing any magnetic field from being generated due to a current flowing in the resistor (Hirano, Paragraph [0013]), and also by providing a current flowing in the coil constituted by the metal wiring integrally formed on the semiconductor substrate can be detected accurately (Hirano, Paragraph [0006]).

As per claim 8,  Kunze discloses the magnetic sensor of claim 6 as described above.
Kunze discloses further comprising:
said magnetic detecting device, said plurality of coils and said shunt resistor are formed on the same substrate (Also see column-7, lines 21-24. The silicon substrate of the chip).
Kunze does not explicitly disclose that said shunt resistor is formed on the same substrate.
However, Hirano further discloses:
said magnetic detecting device, said plurality of coils and said shunt resistor are formed on the same substrate (Fig. 3, see the magnetic detection element 10, coils 12a and 12b, and resistor 13 formed on the same semiconductor substrate 9. Also see [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “said shunt resistor is formed on the same substrate” disclosed by Hirano into Kunze, with the motivation and expected benefit related to improving the system and measurements by preventing any magnetic field from being generated due to a current flowing in the resistor (Hirano, Paragraph [0013]), and also by providing a current flowing in the coil constituted by the metal wiring integrally formed on the semiconductor substrate can be detected accurately (Hirano, Paragraph [0006]).

As per claim 13,  Kunze discloses the circuit of claim 11 as described above.
Kunze discloses further comprising:
said magnetic detecting device, said plurality of coils and said shunt resistor are formed on the same substrate (Also see column-7, lines 21-24. The silicon substrate of the chip).
Kunze does not explicitly disclose that said shunt resistor is formed on the same substrate.
However, Hirano further discloses:
said magnetic detecting device, said plurality of coils and said shunt resistor are formed on the same substrate (Fig. 3, see the magnetic detection element 10, coils 12a and 12b, and resistor 13 formed on the same semiconductor substrate 9. Also see [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “said shunt resistor is formed on the same substrate” disclosed by Hirano into Kunze, with the motivation and expected benefit related to improving the system and measurements by preventing any magnetic field from being generated due to a current flowing in the resistor (Hirano, Paragraph [0013]), and also by providing a current flowing in the coil constituted by the metal wiring integrally formed on the semiconductor substrate can be detected accurately (Hirano, Paragraph [0006]).

16.	Claim(s) 5, 10 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Kunze in view of NOMURA (Pub. No.: US 2011/0204889 hereinafter mentioned as “Nomura”).

As per claim 5,  Kunze discloses the current sensor of claim 1 as described above.
Kunze discloses that said magnetic detecting device comprises a magneto-resistance effect element but does not explicitly disclose that it is a tunnel magneto-resistance effect element.
However, Nomura further discloses:
wherein said magnetic detecting device comprises a magneto-resistance effect element, and said magneto-resistance effect element is a tunnel magneto-resistance effect element (see [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “tunnel magneto-resistance effect element” disclosed by Nomura into Kunze, with the motivation and expected benefit related to improving the system and measurements by providing a sensor capable of measuring current with high precision and low power consumption over a wide measurement range by switching magnetic equilibrium detection and shunt resistor detection to reduce power consumption as much as possible (Nomura, Paragraph [0025]).

As per claim 10,  Kunze discloses the magnetic sensor of claim 6 as described above.
Kunze discloses that said magnetic detecting device comprises a magneto-resistance effect element but does not explicitly disclose that it is a tunnel magneto-resistance effect element.
However, Nomura further discloses:
wherein said magnetic detecting device comprises a magneto-resistance effect element, and said magneto-resistance effect element is a tunnel magneto-resistance effect element (see [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “tunnel magneto-resistance effect element” disclosed by Nomura into Kunze, with the motivation and expected benefit related to improving the system and measurements by providing a sensor capable of measuring current with high precision and low power consumption over a wide measurement range by switching magnetic equilibrium detection and shunt resistor detection to reduce power consumption as much as possible (Nomura, Paragraph [0025]).

As per claim 15,  Kunze discloses the circuit of claim 11 as described above.
Kunze discloses that said magnetic detecting device comprises a magneto-resistance effect element but does not explicitly disclose that it is a tunnel magneto-resistance effect element.
However, Nomura further discloses:
wherein said magnetic detecting device comprises a magneto-resistance effect element, and said magneto-resistance effect element is a tunnel magneto-resistance effect element (see [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “tunnel magneto-resistance effect element” disclosed by Nomura into Kunze, with the motivation and expected benefit related to improving the system and measurements by providing a sensor capable of measuring current with high precision and low power consumption over a wide measurement range by switching magnetic equilibrium detection and shunt resistor detection to reduce power consumption as much as possible (Nomura, Paragraph [0025]).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858